Citation Nr: 1301526	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an effective date prior to March 22, 2010, for the assignment of a 40 percent rating for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an effective date prior to March 22, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date prior to March 22, 2010, for the grant of Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to a rating in excess of 20 percent prior to March 22, 2010, for degenerative disc disease of the lumbar spine

7.  Entitlement to a rating in excess of 40 percent on or after March 22, 2010, for degenerative disc disease of the lumbar spine

8.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder (with anxiety features).  

9.  Entitlement to an initial rating in excess of 10 for sciatica of the bilateral lower extremities.  

10.  Whether there was clear and unmistakable error (CUE) in evaluating degenerative disc disease of the lumbar spine as 30 percent disabling from April 19, 2007, to March 21, 2010.  



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active duty service from April 1980 to September 1982.  
The Veteran's personnel records show that he was discharged under other than honorable conditions; however, a VA administrative decision in January 2006 determined that the Veteran's discharge in September 1982 was honorable for VA purposes.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2006, February 2008, and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  The Veteran appealed these decisions to the Board, and the case was referred to the Board for appellate review.  The Board notes that the June 2006 rating decision denied service connection for hearing loss and the Board liberally construes the Veteran's April 2007 statement as a notice of disagreement with the June 2006 rating decision rather than a claim to reopen service connection for hearing loss.  See 38 C.F.R. § 20.201 (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review).  See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (filings must be read "in a liberal manner" or "sympathetically" to the veteran).  

In a rating decision dated in February 2009, the RO found clear and unmistakable error in the evaluation of the degenerative disc disease of the lumbar spine and decreased the evaluation from 30 percent to 20 percent effective April 19, 2007.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board further notes that the rating decision in August 2010 increased the rating for degenerative disc disease of the lumbar spine to 40 percent effective March 22, 2010, and the issue pertaining to an increased rating for the low back disability is characterized as entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine prior to March 22, 2010, and a rating higher than 40 percent thereafter.

A hearing was held on July 9, 2012, at the RO in Huntington, West Virginia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (d)(1) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  During the hearing the Veteran submitted VA Form 21-22a appointing Barbara Kuhl, from David Huffman Law Services, for the limited purpose of representing him at the Board hearing and noted representation would revert back to David Huffman after the hearing.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: entitlement to an effective earlier effective for the assignment of a 40 percent rating for degenerative disc disease of the lumbar spine; entitlement to service connection for tinnitus; entitlement to service connection for hearing loss; entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine prior to March 22, 2010, and a rating higher than 40 percent thereafter; entitlement to an initial rating higher than 30 percent for major depressive disorder; entitlement to an initial rating higher than 10 percent for sciatica of the bilateral lower extremity; and, whether there was CUE in evaluating degenerative disc disease of the lumbar spine as 30 percent disabling from April 19, 2007, to March 21, 2010.  


FINDINGS OF FACT

1.  Entitlement to TDIU and DEA benefits pursuant to 38 U.S.C. Chapter 35 was granted effective from March 22, 2010.  

2.  In July 2012, the Veteran limited the appeal for an earlier effective date for the grant of TDIU and DEA benefits to the period beginning April 19, 2007.  

3.  Effective April 19, 2007, the Veteran both met the percentage criteria for a TDIU rating and was unable to secure or follow a substantially gainfully occupation as a result of his service-connected disabilities.  

4.  The Veteran became eligible for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 on April 19, 2007. 


CONCLUSIONS OF LAW

1. The criteria for an effective date of April 19, 2007, for the award of TDIU have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 3.400(o), 4.16 (a) (2012). 

2. The criteria for an effective date of April 19, 2007, for the grant of eligibility for DEA benefits under 38 U.S.C.A. Chapter 35, have been met.  38 U.S.C.A. §§ 3501, 3510, 5110 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.  During the Board hearing in July 2012, the Veteran and his attorney requested an effective date of April 19, 2007, for the grant of a TDIU rating and intertwined issue of DEA benefits.  In light of the favorable disposition granting an effective date of April 19, 2007 for a TDIU rating and DEA benefits, further discussion here of compliance with the VCAA is not necessary.


I.  Entitlement to an Effective Date before April 19, 2007 for TDIU Rating 

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  

A claim for a TDIU rating, in essence, is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2). 

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

In this case, the Veteran filed a claim for a TDIU rating in August 2006.  During his Board hearing, the Veteran and his representative limited the appeal for an earlier effective date for a TDIU rating to the period beginning April 19, 2007.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit). 

At the time the Veteran filed his claim for a TDIU rating in August 2006, service connection was only in effect for degenerative disc disease of the lumbar spine, which was rated as 30 percent disabling.  Subsequently, a February 2008 rating continued the 30 percent rating for the low back disability; granted service connection for major depressive disorder (with anxiety features) and assigned an evaluation of 30 percent effective April 19, 2007; granted service connection for sciatica of the right and left lower extremities with an evaluation of 10 percent for each leg effective April 19, 2007; and, denied service connection for tinnitus and hearing loss.  Service connection for both major depressive disorder and sciatica of the lower extremities was granted secondary to the service-connected degenerative disc disease of the lumbar spine.  The combined rating was 60 percent effective April 19, 2007.  The bases for these determinations were a September 2007 VA examination during which the examiner opined that the Veteran's sciatica of the lower extremities was caused by or the result of his service-connected degenerative disc disease of the lumbar spine and a January 2008VA examination at which time the examiner opined that the Veteran's anxiety and depression were caused by or are related to his service-connected degenerative disc disease of the lumbar spine.  While the rating decision in February 2009 found clear and unmistakable error with the 30 percent evaluation for degenerative disc disease and reduced it to 20 percent, the combined evaluation still continued to be 60 percent disabling effective April 19, 2007.  

Therefore, as all of the Veteran's service-connected disabilities stem from his service-connected degenerative disc disease of the lumbar spine, they are rated as one disability from a common etiology under 38 C.F.R. § 4.16(a).  Thus, as of effective April 19, 2007, the combined rating for all these disabilities is 60 percent, and the percentage criteria for a TDIU rating were met.  38 C.F.R. § 4.16(a).  However, the analysis does not end there; the Board must determine whether as of April 19, 2007, the Veteran was unable to secure or follow a substantially gainfully occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  As will be discussed below, it was factually ascertainable as of April 19, 2007, that the Veteran is not employable due to his service-connected low back disability, sciatica of the lower extremities, and major depressive disorder.  

A review of the record shows that the Social Security Administration (SSA) determined in September 2003 that the Veteran was disabled as of February 2001 due to his degenerative disc disease, degenerative arthritis, ulnar neuropathy, and adjustment disorder with mixed anxiety and depressed mood.  It was noted that the Veteran had a high school education and did not have skills that were transferable in the work place.  The decision also referenced medical records dated from June 2000 to July 2003, which show that the Veteran had numbness and tingling throughout his left lower extremity and tingling in his right foot.  Private medical records obtained from SSA further show that the Veteran had increased symptoms of sciatica in February 2001.  Other records associated with the SSA determination indicated that the Veteran worked as a manager and cook in a restaurant from April 1983 to May 1989, worked as a cook from May 1989 to June 1990, was an owner and manager of a restaurant from June 1990 to April 2000, and worked as a warehouse manager and truck driver of a food service business from April 2000 to February 2001.  SSA records also include a July 2003 psychological evaluation during which the psychologist stated that the Veteran had moderate to marked impaired concentration.  The Board notes that, while SSA records are not binding on VA, they are probative evidence in support of the Veteran's claim with VA for a TDIU rating.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements). 

Private medical records dated in September 2001 show that the Veteran and his wife own a restaurant, but that the Veteran did not work there.  On VA examination for mental disorders in January 2008, the Veteran continued to report that he was unable to work in the family restaurant.  VA progress notes in July 2008 and in November 2008 also show that the Veteran was not working in the family restaurant and delegated responsibilities to other employees.  While VA progress notes in May 2009 show that the Veteran was looking forward to helping manage his family restaurant business, there is no evidence in the claims folder that he did actually become substantially and gainfully employed in the family business.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). Marginal employment shall not be considered substantially gainful employment and may be found to exist in a protected environment such as a family business.  38 C.F.R. § 4.16(a).

Further, on VA examination for the spine in May 2006, the examiner stated that the Veteran is unemployable due to his back problems.  

Resolving the benefit of doubt in the Veteran's favor, the evidence above shows that effective as of April 19, 2007, the Veteran both met the percentage criteria for a TDIU rating and was unable to secure or follow a substantially gainfully occupation as a result of his service-connected disabilities.  Therefore, the criteria for TDIU benefits were met effective April 19, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).


II.  Earlier Effective Date for DEA Benefits 

The Veteran was granted basic eligibility for DEA benefits effective from March 22, 2010, based upon the grant of TDIU that was effective as of the same date.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021. 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

The Veteran was initially granted a total disability rating since March 22, 2010.  The RO has recognized that the disability was permanent as of the date of the total rating.  In the decision above, the Veteran has been granted an effective date of April 19, 2007 for his total disability rating.  Therefore, an effective date of April 19, 2007, is now warranted for the grant of entitlement to DEA benefits pursuant to Chapter 35.  



ORDER

An effective date of April 19, 2007, for entitlement to TDIU is granted.

An effective date of April 19, 2007, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is granted.



REMAND

Outstanding Records

The Veteran's attorney in April 2007 stated that he was in receipt of 26 pages of medical records from the VA Medical Center (VAMC) in Clarksburg, West Virginia, from May 9, 2006 to March 26, 2007.  In July 2012, the Veteran's attorney stated that he was in receipt of 157 pages of medical records dated from September 29, 2006, to March 19, 2010, from the Louis A. Johnson VAMC in Clarksburg, West Virginia.  While the claims folder includes some VA medical records dated from 2006 to 2010, it is unclear whether all 157 pages of VA records, which are referred to by the Veteran's attorney, are in the claims folder.  These records may be pertinent to all of the remaining issues on appeal.  Further, in July 2012, the Veteran testified that for the past year he has been receiving epidural injections for his leg pain at the VAMC in Clarksburg; these records are not in the file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records.  38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain all outstanding VA records.  

Further, while in the past records from the Social Security Administration were associated with the claims folder, more recently VA progress notes in May 2010 show the Veteran had a third hearing with the SSA.  Therefore, any new SSA records should be obtained.  In addition to seeking the outstanding records, further development pertaining to the remaining issues on appeal is necessary for the reasons discussed below.  


Hearing Loss and Tinnitus 

The Veteran contends that he has hearing loss and tinnitus due to acoustic trauma in service.  Specifically, he has indicated that he served as an infantryman and was exposed to gunfire, mortars, machine guns, and tanks.  In February 2009 and in testimony in July 2012, he asserted that he has had hearing loss and tinnitus since service.  The Veteran's treatment records show that, on entrance examination in March 1980, he did not have hearing loss as defined by 38 C.F.R. § 3.385.  His personnel records show that, when he entered service, he was an infantryman and was assigned to an infantry unit.  After he injured his back and had back surgery in November 1980, his military occupational specialty changed to finance specialist.  
SSA records dated in December 1998 later show that the Veteran complained of ringing in his ears, but denied having hearing loss.  A private audiogram in September 2007 shows hearing loss in both ears as defined by 38 C.F.R. § 3.385.

During an October 2010 VA examination, the Veteran reported that he was a hunter and had recreational noise exposure.  He also reported having tinnitus for at least 10 years.  The accompanying audiogram shows the Veteran has bilateral hearing loss under the criteria in 38 C.F.R. § 3.385.  The examiner noted that tinnitus was related to hearing loss.  The examiner also opined that it is less likely than not that the Veteran's hearing loss and tinnitus was due to acoustic trauma in service, as the Veteran had mild hearing loss at 4000 hertz in the left ear upon entrance into service and was taking several medications that cause tinnitus as a side effect.  

In an addendum opinion in December 2010, the examiner further noted that the Veteran had 35 decibels at 4000 hertz in the left ear on the enlistment audiogram in March 1980 and that he had a high probability of recreational hearing loss in the past 26 years.  She opined that the Veteran currently had a noise-induced pattern of hearing loss, which indicated that a small amount of hearing loss and tinnitus may be service-related.  She concluded that, without a discharge exam, it is her best professional opinion that the present hearing loss and tinnitus are less likely as not related to service.  The examiner also stated that the Veteran is taking the following medications that may cause tinnitus as an adverse reaction: Oxycodone/Acetaminophen, Varenicline, Metoprolol, and Fluoxetine.  

The Board finds the VA examiner's opinion to be internally inconsistent, as she stated that a small amount of hearing loss and tinnitus may be service-related, yet later concluded that the disorders were not likely related to service.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional medical opinion is necessary in this case.


Major Depressive Disorder

SSA records dated in August 2007 show that the Veteran had problems with his short-term memory; however, on private evaluation in March 2008, his memory was noted to be mildly impaired, and January 2008 and March 2010, VA examinations and a May 2010 private evaluation evaluated his memory as normal.  In July 2012, the Veteran testified that he had problems dealing with people and his short-term memory was shot.  As the evidence suggests a material change in the disability since the Veteran was last examined by VA in March 2010, a reexamination is necessary under 38 C.F.R. § 3.327. 


Lumbar Spine Disability and Sciatica

In July 2012, the Veteran testified that the bottoms of his feet were completely numb and that he had numbness from his feet to his hips.  As the evidence suggests a material increase in severity of the service-connected sciatica since the Veteran was last examined in March 2010, a reexamination is necessary under 38 C.F.R. § 3.327. 

Moreover, as the Veteran's claim for higher ratings for his low back disability are already being remanded for outstanding records, he also should be afforded a VA examination to determine the current level of severity of his service-connected low back disability.  


CUE

In a rating decision dated in February 2009, the RO found clear and unmistakable error in the evaluation of the degenerative disc disease of the lumbar spine and decreased the evaluation from 30 percent to 20 percent effective April 19, 2007, based on the rationale that a 30 percent evaluation is not available in the rating criteria for a low back disability.  In March 2009, the Veteran filed a notice of disagreement with the February 2009 rating decision.  A Statement of the Case has not been provided.  Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records from May 2006 to the present from the Louis A. Johnson VAMC in Clarksburg, West Virginia.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain a copy of any medical records from the Social Security Administration after March 2010 that were used in considering the Veteran's claim for disability benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Provide the Veteran with VCAA notice that includes notice of the information or evidence needed to substantiate a claim for service connection for tinnitus on a secondary basis under 38 C.F.R. § 3.310.

5.  Once all of the available medical records have been received, to the extent possible, return the claims file to the examiner who conducted the October 2010 audiological examination.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's hearing loss and tinnitus are causally or etiologically related to the Veteran's military service from April 1980 to September 1982.  The examiner is asked to consider that the Veteran was an infantryman and had acoustic trauma during his first year in service.  

If the examiner determines that the Veteran's tinnitus is not related to service, the examiner should provide an opinion whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that tinnitus is proximately due to or the result of, or is aggravated by a service-connected disability, to include medications the Veteran is taking for his service-connected degenerative disc disease of the lumbar spine, sciatica of the lower extremities, and major depressive disorder.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current bilateral hearing loss and tinnitus is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current hearing loss and tinnitus is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Once all the available medical records have been received, schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected major depressive disorder.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should assign a Global Assessment of Functioning (GAF) and indicate the impact of the Veteran's major depressive disorder on occupational and social functioning.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Once all the available medical records have been received, arrange for a VA examination to determine the nature, extent, and severity of the Veteran's degenerative disc disease of the lumbar spine and sciatica of the lower extremities.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated studies, including range of motion studies in degrees, should be performed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected lower back disability and sciatica of the lower extremities.  Tests of joint motion against varying resistance should be performed, and the extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment.  The examiner should identify any objective evidence of pain or functional loss due to pain.  

The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state and provide an explanation why not. 

The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine. 

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the low back disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

In evaluating sciatica of the lower extremities, the examiner should indicate whether the Veteran has incomplete paralysis that is moderate, moderately severe, or severe with marked muscular atrophy; or, complete paralysis where the foot dangles and drops, no active movement is possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

9.  The RO should take all indicated action in order to issue a Statement of the Case for the issue of whether there was clear and unmistakable error in evaluating degenerative disc disease of the lumbar spine as 30 percent disabling from April 19, 2007 to March 21, 2010.  If the Veteran perfects an appeal, the claim should be certified to the Board and after any necessary development has been completed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


